

116 HR 6830 IH: To amend the Riegle Community Development and Regulatory Improvement Act of 1994 to establish minimum issuance amounts under the CDFI Bond Guarantee Program, and for other purposes.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6830IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Phillips introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Riegle Community Development and Regulatory Improvement Act of 1994 to establish minimum issuance amounts under the CDFI Bond Guarantee Program, and for other purposes.1.Minimum issuance amounts under the CDFI Bond Guarantee Program(a)Reduction for fiscal year 2020(1)In generalSection 114A(e)(2)(B) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a(e)(2)(B)) is amended by striking $100,000,000 and inserting $25,000,000.(2)Rule of applicationThe Notice of Guarantee Availability issued for the Bond Guarantee Program in fiscal year 2019 (CFDA 21.011) shall apply for purposes of carrying out the Program (as defined under section 114A(a) of the Riegle Community Development and Regulatory Improvement Act of 1994) with regard to commitments to guarantee bonds and notes during fiscal year 2020.(b)Permanent adjustmentEffective October 1, 2020, section 114A(e)(2)(B) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a(e)(2)(B)) is amended by striking $25,000,000 and inserting $50,000,000.